PER CURIAM.
We grant the petition for certiorari to the extent it seeks to quash that portion of the trial court’s order requiring the petitioner, Christopher A. Yambor, Sr., to submit to a psychological examination and evaluation, because we find no issue, by pleading or proof, directed to his mental condition. On the other hand, we deny his request to overturn the order directing his children to be evaluated because the record reflects an ongoing custody dispute over the children and a direct issue as to their mental condition.
ANSTEAD, LETTS and GLICKSTEIN, JJ., concur.